
	
		II
		110th CONGRESS
		1st Session
		S. 87
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To permit the cancellation of certain loans
		  under the Robert T. Stafford Disaster Relief and Emergency Assistance
		  Act.
	
	
		1.Cancellation of loansSection 2(a) of the Community Disaster Loan
			 Act of 2005 (Public Law 109–88) is amended by striking Provided
			 further, That notwithstanding section 417(c)(1) of the Stafford Act,
			 such loans may not be canceled:.
		2.Effective
			 dateThe amendment made by
			 this Act shall take effect as though enacted as part of the Community Disaster
			 Loan Act of 2005 (Public Law 109–88).
		
